NO. 07-10-00459-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                           PANEL A

                                   SEPTEMBER 9, 2011


                             ERNESTO GARZA, APPELLANT

                                              v.

                           THE STATE OF TEXAS, APPELLEE


                 FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

            NO. A18533-1008; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.



                                MEMORANDUM OPINION


       Appellant, Ernesto Garza, pleaded guilty to the felony offense of evading arrest

or detention.1     After hearing the punishment evidence, a jury assessed appellant’s

punishment at confinement in the State Jail Division of the Texas Department of

Criminal Justice for a period of two years. Appellant gave notice of appeal. We will

affirm the judgment of the trial court.




       1
           See TEX. PENAL CODE ANN. § 38.04(a), (b)(1)(A) (West 2011).
       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant filed a response.

By his Anders brief, counsel reviewed all grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).

Additionally, we have reviewed the grounds set forth in appellant’s response.         See

Bledsoe, 178 S.W.3d at 827. We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.




                                            2
      Accordingly, counsel=s motion to withdraw is hereby granted, and the trial court=s

judgment is affirmed.2




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3